DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please insert the WIPO publication number and date after the PCT application number and filing date in the first paragraph of the Specification.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “an extracorporeal membrane oxygenator (“ECMO”) oxygenator apparatus” repeats “oxygenator” twice making it redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 12, 16-18, 20, 21, 24-28 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the oxygenator” on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the membranes” on line 4 of the claim.  It is unclear if there is “one” membrane or ‘plural’ membranes as previously recited “one or more membranes” on lines 3-4 and “the membrane(s)” on line 10 of the claim.  Examiner interprets “membranes” as “one or more”.
Claim 9 recites the limitation “a fluid and solid repellant slippery surface” on line 1.  It is not clear if this limitation is the same limitation as “a fluid and solid repellant slippery surface” as on lines 11-12 of Claim 1, or if it is a different limitation.  Examiner interprets it to be the same.
Claim 12 recites the limitation “the membrane” on line 1 of the claim.  It is unclear if there is “one” membrane or ‘plural’ membranes as previously recited “one or more membranes” on lines 3-4 of Claim 1 and “the membrane(s)” on line 10 of Claim 1.  Examiner interprets “membranes” as “one or more”.
Claim 12 recites the limitation “the anchoring molecules” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “a fluid and solid repellant slippery surface” on line 1.  It is not clear if this limitation is the same limitation as “a fluid and solid repellant slippery surface” as on lines 11-12 of Claim 1, or if it is a different limitation.  Examiner interprets it to be the same.
Claim 16 recites the limitation “a sample lubricating liquid surface or sample fluid and solid repellant surface” on lines 7-8.  It is not clear if this limitation is the same limitation as “a sample surface” on line 5, or not.  Examiner interprets them to be the same.
Claim 16 recites the limitation “an otherwise identical control sample” on line 9.  It is not clear if this limitation is the same as “a control sample” on line 6 of the claim, or not.  Examiner interprets them to be the same.
Claim 17 recites “the oxygenator apparatus” on line 1.  It is not clear if this limitation is the same as “the apparatus’ or if it is different.  Examiner interprets it to be the same.
Claim 18 recites the limitation “the oxygenator”.  It is unclear if this limitation is the same as “an extracorporeal membrane oxygenator (“ECMO”) oxygenator apparatus” as in Claim 1, or if it is different.  Examiner interprets it to be the same.
Claim 18 recites “the oxygenator apparatus” on line 1.  It is not clear if this limitation is the same as “the apparatus” or if it is different.  Examiner interprets it to be the same.
Claim 18 recites the limitation “an ECMO apparatus” on line 2.  It is not clear if this limitation is the same as “the apparatus”, or not.  Examiner interprets it to be the same.
Claim 20 recites the limitation “at least one surface” on line 1.  It is not clear if this limitation is the same as “at least one surface” as in Claim 19, or not.  Examiner interprets them to be the same.
Claim 20 recites “a fluid and solid repellant slippery surface” on line 3.  It is not clear if this limitation is the same as “a fluid and solid repellant slippery surface” on line 3 of Claim 19, or not.  Examiner interprets it to be the same.
In Claim 21, every limitation recited outside of “the liquid lubricating surface” is unclear because they are introduced as a new limitation when each of those limitations was previously recited in one of Claims 13 & 18-20.  Examiner interprets them to be the same limitations as their preceding recitations.
Claim 24 recites the limitation “all or part of the surfaces”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “blood” on line 3.  It is not clear if this limitation is the same as “blood” already recited on line 2 or not.  Examiner interprets them to be the same.
Claim 25 recites the limitation “the liquid lubricating surface” on line 4 of the claim.  It is unclear if there is “one” surface or ‘plural’ surfaces as previously recited on on line 1 of the claim.  Examiner interprets it to include both singular and plural.
Claim 25 recites the limitation “the component” on line 5 of the claim.  It is unclear if there is “one” component or ‘plural’ components as previously recited in Claim 24.  Examiner interprets it to include both singular and plural.
Claim 26 recites the limitation “the liquid lubricating liquid surface(s) and/or fluid and solid repellant slippery surface(s)” on line 4.  It is not clear if this limitation is the same as “a lubricating liquid surface and/or a fluid and solid repellant slippery surface” on lines 2-3, and may lack antecedent basis for the now additionally recited “surface(s)” not previously recited.  Examiner interprets them to be the same.
Claim 27 recites the limitation “a fluoropolymer and/or perfluoropolymer coating or liner’ on line 2.  It is not clear if this “coating” is the same or different as the “coating or liner” already recited on lines 1 & 7 of Claim 26, or not.  Examiner interprets it to be the same.
Claim 28 recites the limitation “the fluoropolymer and/or perfluoropolymer” on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 13-15 & 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viannay et al., (“Viannay”, US 3,927,981), in view of Aizenberg et al., (“Aizenberg”, US 2014/0187666).
Claims 1-11, 13-15 & 18-23 are directed to an extracorporeal membrane oxygenator apparatus, an apparatus type invention group.
Regarding Claims 1-11, 13-15 & 18-23, Viannay discloses an extracorporeal membrane oxygenator ("ECMO") oxygenator apparatus, (See Abstract), the oxygenator comprising: a housing having an internal chamber divided into a first part and a second part by one or more membrane(s), (Membrane 2 in Oxygenator Housing 1 dividing into Compartments 3 & 4, See Figure 1 and See Abstract, See column 2, lines 15-22), the membranes having a surface exposed to the first part of the chamber and a surface exposed to the second part of the chamber, (Membrane 2 contacts each of Compartments 3 & 4, See Figure 1, and See Abstract, See column 2, lines 15-22); wherein the chamber has a liquid inlet and a liquid outlet each of which is in fluid communication with the first part, (Inlet and Outlets defined by Line with Pumps 5 & 6, See Figure 1, See Abstract, See column 2, lines 19-30); wherein the chamber has a gas or liquid inlet and a gas or liquid outlet each of which is in gas and/or fluid communication with the second part of the chamber, (Gas Inlet/Outlet defined by Lines with Heating Means 23 & 24, See Figure 1, See Abstract, See column 2, lines 20-22, lines 40-53).
Viannay does not disclose wherein at least a portion of the surface of the membrane(s) exposed to the first part of the chamber comprises a lubricating liquid surface and/or a fluid and solid repellant slippery surface.
Aizenberg discloses an ECMO apparatus, (See Abstract and paragraph [0032], Aizenberg), wherein at least a portion of the surface of the membrane(s) exposed to the first part of the chamber comprises a lubricating liquid surface and/or a fluid and solid repellant slippery surface, (See Abstract and paragraphs [0020], [0032], [0111], Aizenberg).  Additional features of this disclosure are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ECMO apparatus of Viannay by incorporating wherein at least a portion of the surface of the membrane(s) exposed to the first part of the chamber comprises a lubricating liquid surface and/or a fluid and solid repellant slippery surface as in Aizenberg in order to “prevent, reduce or delay various fluid and other biological materials from wetting surfaces and particles from adhering to surfaces” such that it is “useful for preventing, reducing, or delaying inflammatory responses, blood coagulation, antifouling, and adhesion of other products of biological origin in and on devices including…other biomedical devices”, (See paragraph [0258], Aizenberg), and “prevents…clot formation”, (See paragraph [0023] & [0043], Aizenberg), as discussed in Viannay which is concerned with clogging of blood in oxygenator apparatuses, (See column 1, lines 27-31, Viannay).
Additional Disclosures Included:
Claim 2: The apparatus of claim 1, wherein the membrane(s) comprises one or more polymers, (See paragraph [0127] & [0210], Aizenberg).
Claim 3: The apparatus of claim 2, wherein the membrane(s) comprises one or more of polyolefin, silicone, fluoropolymer and/or perfluoropolymer, (See paragraph [0127] & [0210], Aizenberg).
Claim 4: The apparatus of claim 3, wherein the membrane(s) comprises one or more of poly-4-methyl pentene, propylene, FEP (fluorinated ethylene propylene), PTFE (polytetrafluoroethylene), PVDF (polyvinylidene fluoride), silicone, PFA (perfluoroalkoxy alkane(s), and combinations thereof, (See paragraph [0127] & [0210], Aizenberg).
Claim 5: The apparatus of claim 3, wherein the membrane(s) comprises poly-4-methyl pentene and/or FEP, (See paragraph [0127] & [0210], Aizenberg).
Claim 6: The apparatus of claim 3, comprising a lubricating liquid surface on all or part of the membrane(s), (See paragraph [0159], Aizenberg).
Claim 7: The apparatus of claim 6, wherein the membrane(s) comprises one or more of poly-4-methyl pentene, propylene, FEP (fluorinated ethylene propylene), PTFE (polytetrafluoroethylene), PVDF (polyvinylidene fluoride), silicone, PFA (perfluoroalkoxy alkane(s), and combinations thereof, (See paragraph [0127] & [0210], Aizenberg).
Claim 8: The apparatus of claim 7, wherein the membrane(s) comprises poly-4-methyl pentene and/or FEP, (See paragraphs [0127] & [0210], Aizenberg).
Claim 9: The apparatus of claim 3, comprising a fluid and solid repellant slippery surface on all or part the membrane(s), (See paragraphs [0127] & [0159], Aizenberg).
Claim 10: The apparatus of claim 9, wherein: the membrane(s) comprises one or more of poly-4-methyl pentene, propylene, FEP (fluorinated ethylene propylene), PTFE (polytetrafluoroethylene), PVDF (polyvinylidene fluoride), silicone, PFA (perfluoroalkoxy alkane(s), and combinations thereof; and the fluid and solid repellant slippery surface comprises one or more anchoring molecules comprising fluoroalkyl and/or perfluoroalkyl groups, (See paragraphs [0127] & [0210], Aizenberg, PTFE, FEP, PVDF etc. as disclosed each inherently have a fluoroalkyl or perfluoroalkyl group).
Claim 11: The apparatus of claim 10, wherein the membrane(s) comprises poly-4-methyl pentene and/or FEP, (See paragraphs [0127] & [0210], Aizenberg).
Claim 13: The apparatus of claim 1, wherein the lubricating liquid surface and/or the fluid and solid repellant slippery surface comprise a fluorinated or perfluorinated lubricating liquid, (See paragraph [0054] and [0152], Aizenberg).
Claim 14: The apparatus of claim 13 wherein the lubricating liquid comprises a fluorinated alkane, a fluorinated alkylether, a perfluorinated alkane, a tri(perfluoroalkyl) amine, a perfluoropolyether or a combination thereof, (See paragraph [0054], [0152], Aizenberg).
Claim 15: The apparatus of claim 13, wherein the lubricating liquid comprises a liquid selected from the group consisting of perfluorotripropylamine, perfluorotripentylamine, perfluorotributylamine, perfluorodecalin, perfluoromethyldecalin, perfluorooctane, perfluorobutane, perfluoropropane, perfluoropentane, perfluorohexane, perfluoroheptane, perfluorononane, perfluorodecane, perfluorododecane, perfluorooctyl bromide, perfluoro(2- butyl-tetrahydrofurane), perfluoroperhydrophenanthrene, perfluoroethylcyclohexane, perfluoro(butyltetrahydrofuran), perfluoropolyethers (KRYTOXTM), 3-ethoxy- 1,1,1,2,3,4,4,5,5,6,6,6-dodecafluoro-2-trifluoromethylhexane, trifluoromethane, difluoromethane, pentafluoroethane, or a combination thereof, (See paragraph [0152], Aizenberg).
Claim 18: The oxygenator apparatus of claim 13, further comprising one or more pumps, reservoirs, and/or tubing associated with the oxygenator to form an ECMO apparatus, (Pumps 5/6, Tubing, See column 2, lines 23-26, See column 3, lines 51-59, See Figure 1, Viannay; See paragraph [0032], [0283], [0284], Aizenberg).
Claim 19: The apparatus of claim 18, wherein at least one surface of the one or more pumps, reservoirs, and/or tubing comprises a lubricating liquid surface, a hydrophobic and/or omniphobic surface or a fluid and solid repellant slippery surface, (See paragraph [0032], [0111], [0283], [0284], Aizenberg).
Claim 20: The apparatus of claim 19, wherein at least one surface of the one or more pumps, reservoirs, and/or tubing comprises the lubricating liquid surface formed on a fluoropolymer and/or perfluoropolymer, and/or a fluid and solid repellant slippery surface, (See paragraph [0032], [0111], [0283], [0284], Aizenberg).
Claim 21: The apparatus of claim 20, wherein the lubricating liquid surface and/or a fluid and solid repellant slippery surface on one or more pumps, reservoirs, and/or tubing comprise fluorinated and/or perfluorinated lubricating liquids, (See paragraph [0032], [0152], [0283], [0284], Aizenberg).
Claim 22: The apparatus of claim 13 for use in a method of supplying oxygen to and/or removing carbon dioxide from blood, (See column 1, lines 5-11, column 2, lines 40-68, Viannay).
Claim 23: The apparatus of claim 21 for use in a method of supplying oxygen to and/or removing carbon dioxide from blood, (See column 1, lines 5-11, column 2, lines 40-68, Viannay).
Claim 24 & 25 are directed to a ECMO pump, an apparatus or device type invention group.
Regarding Claims 24 & 25, Viannay discloses an ECMO pump wherein one or more components of the pump that contact blood, (Pumps 5/6, See Figure 1, See column 2, lines 23-30, column 3, lines 51-60), but does not disclose that it comprises lubricating liquid surface(s) and/or fluid and solid repellant slippery surface(s) on all or part of the surfaces of the component(s) that contact blood.
Aizenberg discloses a pump for ECMO, (See Abstract and See paragraph [0032], [0283], [0284], Aizenberg), where it comprises lubricating liquid surface(s) and/or fluid and solid repellant slippery surface(s) on all or part of the surfaces of the component(s) that contact blood, (See paragraphs [0059], [0032], [0283], [0284], Aizenberg).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ECMO pump of Viannay by incorporating it comprises lubricating liquid surface(s) and/or fluid and solid repellant slippery surface(s) on all or part of the surfaces of the component(s) that contact blood as in Aizenberg in order to “prevent, reduce or delay various fluid and other biological materials from wetting surfaces and particles from adhering to surfaces” such that it is “useful for preventing, reducing, or delaying inflammatory responses, blood coagulation, antifouling, and adhesion of other products of biological origin in and on devices including…other biomedical devices”, (See paragraph [0258], Aizenberg), and “prevents…clot formation”, (See paragraph [0023] & [0043], Aizenberg), as discussed in Viannay which is concerned with clogging of blood in oxygenator apparatuses, (See column 1, lines 27-31, Viannay).
Additional Disclosures Included:
Claim 25: The ECMO pump of claim 24, wherein the lubricating liquid surface(s) and/or fluid and solid repellant slippery surface(s) comprise one or more fluorinated and/or perfluorinated lubricating liquids that become substantially immobilized thereon; and wherein, when the lubricating liquid surface is present, it is formed on a fluoropolymer and/or perfluoropolymer surface of the component, (See paragraph [0032], [0127], [0152], [0283], [0284], Aizenberg).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viannay et al., (“Viannay”, US 3,927,981), in view of Aizenberg et al., (“Aizenberg”, US 2014/0187666), in further view of Ait-Haddou et al., (“Ait-Haddou”, US 2016/0288062).
Claim 12 is directed to an extracorporeal membrane oxygenator apparatus, an apparatus type invention group.
Regarding Claim 12, modified Viannay discloses the apparatus of claim 10, wherein the membrane comprises poly-4-methyl pentene and/or FEP and the anchoring molecules comprise fluoroalkyl and/or perfluoroalkyl groups, (See paragraphs [0127] & [0210], Aizenberg, FEP as disclosed each inherently have a fluoroalkyl or perfluoroalkyl group), but does not disclose the fluoroalkyl and/or perfluoroalkyl groups having from about 6 to about 16 carbon atoms.
Ait-Haddou discloses a membrane, (See paragraph [0061], Ait-Haddou), with fluoroalkyl and/or perfluoroalkyl groups having from about 6 to about 16 carbon atoms, (See paragraphs [0038], [0040], [0046], Ait-Haddou; “hexyl” or “hexane” reads upon 6 carbon atoms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Viannay by incorporating the fluoroalkyl and/or perfluoroalkyl groups having from about 6 to about 16 carbon atoms as in Ait-Haddou in order to  provide “surface modification of porous fluoropolymer membranes or supports to provide…membranes which are stable, and wherein the surface modification does not significantly affect the mechanical strength of the porous fluoropolymer supports or the resulting composite porous membranes”, (See paragraph [0002], Ait-Haddou).
Claim(s) 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viannay et al., (“Viannay”, US 3,927,981), in view of Aizenberg et al., (“Aizenberg”, US 2014/0187666), in further view of Reed et al., (“Reed”, US 2011/0203688).
Claims 16 & 17 are directed to an extracorporeal membrane oxygenator apparatus, an apparatus type invention group.
Regarding Claim 16, modified Viannay discloses in the specified combination the apparatus of claim 13, wherein the membrane(s) comprises (i) the lubricating liquid surface formed on a fluoropolymer and/or perfluoropolymer and/or (ii) a fluid and solid repellant slippery surface, (See paragraph [0127], [0152], [0283], [0284], Aizenberg), wherein the fluorinated and/or perfluorinated lubricating liquid becomes substantially immobilized to the lubricating liquid surface or the fluid and solid repellant slippery surface such that after Flow Loop Durability testing in which a sample surface and a control sample are subjected to flowing phosphate buffered saline (x mL/min in a 3.2 mm inner diameter tube) for up to 60 days, (See paragraph [0283] & [0286]; any amount of time spent under 60 days reads upon this limitation, e.g. 1 hour as disclosed), a sample lubricating liquid surface or sample fluid and solid repellant slippery surface displays a reduction of greater than 70% in associated Staphylococcus epidermidis strain ATCC 14990, (See paragraph [0044], [0227] & [0228], SLIPS prevents 99.6% occurring, anticipating the claimed range at that value), relative to an otherwise identical control sample that has not been contacted with a lubricating liquid when challenged by placement in a growing culture of Staphylococcus epidermidis strain ATCC 14990 for 48 hours, (See paragraph [0044] & [0289]).
Modified Viannay does not explicitly disclose using a 50 ml/min flow rate, or a 6.3 mm inner diameter tube.
Another feature of Aizenberg discloses using a 50 ml/min flow rate, (See paragraph [0095 & [0300], Aizenberg; 3,000 mL/hr converts to 50 ml/min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the oxygenator apparatus of modified Viannay by incorporating using a 50 ml/min flow rate as in another feature of Aizenberg in order to “allow the passage of biological material at high flow rates without permitting the material to form clots on, adhere to, attach, or otherwise foul SLIPS [the surface]”, (See paragraph [0109], Aizenberg).
Modified Viannay does not disclose using a 6.3 mm inner diameter tube.
Reed discloses an apparatus applied towards blood, (See paragraph [0004], Reed), which uses a 6.3 mm inner diameter tube, (See paragraph [0045], Reed; 0.25 inches converts to 6.3 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Viannay by incorporating using a 6.3 mm inner diameter tube as in Reed because the tubing ‘forms a tight seal with a conventional pasteur pipette” and “also tightly mates with the tip of 1-ml syringe or a hand-held pipettor”, (See paragraph [0045], Reed).
Regarding Claim 17, modified Viannay discloses the oxygenator apparatus of claim 13, wherein the membrane(s) comprises (i) the lubricating liquid surface formed on a fluoropolymer and/or perfluoropolymer and/or (ii) a fluid and solid repellant slippery surface, (See paragraph [0127], [0152], [0283], [0284], Aizenberg), and wherein the lubricating liquid surface and/or the fluid and solid repellant slippery surface display a reduction of greater than 70% in associated Staphylococcus epidermidis strain ATCC 14990, (See paragraph [0044], [0227] & [0228]; SLIPS prevents 99.6% occurring, anticipating the claimed range at that value), relative to an otherwise identical control sample that has not been contacted with a lubricating liquid when challenged by placement in a growing culture of Staphylococcus epidermidis strain ATCC 14990 for 48 hours, (See paragraph [0044] & [0289]), after Flow Loop Durability testing in which the sample surface and the control sample are subjected to flowing phosphate buffered saline (x mL/min in a 3.2 mm inner diameter tube at 37 °C) for up to 60 days, (See paragraph [0282], [0283], [0286]; any amount of time spent under 60 days reads upon this limitation, e.g. 1 hour as disclosed).
Modified Viannay does not explicitly disclose using a 50 ml/min flow rate, or a 6.3 mm inner diameter tube.
Another feature of Aizenberg discloses using a 50 ml/min flow rate, (See paragraph [0095 & [0300], Aizenberg; 3,000 mL/hr converts to 50 ml/min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the oxygenator apparatus of modified Viannay by incorporating using a 50 ml/min flow rate as in another feature of Aizenberg in order to “allow the passage of biological material at high flow rates without permitting the material to form clots on, adhere to, attach, or otherwise foul SLIPS [the surface]”, (See paragraph [0109], Aizenberg).
Modified Viannay does not disclose using a 6.3 mm inner diameter tube.
Reed discloses an apparatus applied towards blood, (See paragraph [0004], Reed), which uses a 6.3 mm inner diameter tube, (See paragraph [0045], Reed; 0.25 inches converts to 6.3 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Viannay by incorporating using a 6.3 mm inner diameter tube as in Reed because the tubing ‘forms a tight seal with a conventional pasteur pipette” and “also tightly mates with the tip of 1-ml syringe or a hand-held pipettor”, (See paragraph [0045], Reed).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aizenberg et al., (“Aizenberg”, US 2014/0187666).
Claims 26-28 are directed to tubing, an apparatus or device type invention group.
Regarding Claims 26-28, Aizenberg discloses tubing having an inner and/or outer surface formed by a coating or liner, (See paragraph [0032], [0127], [0283], [0284]), wherein the tubing comprises a lubricated liquid surface and/or a fluid and solid repellant slippery surface on all or part of the inner and/or outer surface of the tubing, (See paragraph [0032], [0127], [0283], [0284]), wherein the lubricating liquid surface(s) and/or fluid and solid repellant slippery surface(s) comprise one or more fluorinated and/or perfluorinated lubricating liquids that become substantially immobilized thereon, (See paragraph [0152]); and wherein, when the lubricating liquid surface is present, it is formed on a fluoropolymer and/or perfluoropolymer surface of the coating or liner, (See paragraph [0032], [0127], [0152] & [0283], [0284]).
Additional Disclosures Included:
Claim 27: The tubing of claim 26, wherein the tubing is a silicone, PVC, or polyurethane tubing having a fluoropolymer and/or perfluoropolymer coating or liner, (See paragraph [0127], [0283], [0284], Aizenberg).
Claim 28: The tubing of claim 26, wherein the fluoropolymer and/or perfluoropolymer comprises FEP, PTFE, PFA, or a combination thereof, (See paragraphs [0127] & [0210], Aizenberg).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779